Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a method of transferring a material from a draining barrel to a catch barrel utilizing a drain spout comprising: a tubular body leading from a first opening to a second opening, and a plurality of threads around an outside of the tubular body adjacent the first opening for engaging with a first bunghole of the draining barrel, each of the draining barrel and the catch barrel having a smaller bunghole and a larger bunghole on their upper surfaces, the method comprising: screwing the threads of the drain spout into the smaller bunghole on the draining barrel; positioning the draining barrel beside the catch barrel such that the larger bunghole of the draining barrel is adjacent the larger bunghole of the catch barrel; inserting the second end of the drain spout into the larger bunghole of the catch barrel by lifting the draining barrel upwards and tilting the draining barrel toward the catch barrel such that the second end of the drain spout enters the larger bunghole of the catch barrel;
while the drain spout is within the larger bunghole of the catch barrel, rotating the draining barrel around the drain spout acting as an axis of rotation approximately one-hundred and eighty degrees until a point of contact of a corner of the draining barrel closest to the drain spout meets a top surface of the catch barrel, as defined within the context of claim 10 along with all other claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753